DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment to claims 1, 2, 6, 9 – 18, and new claim 19, submitted December 21, 2020 is acknowledged and entered. 
Response to Arguments
Applicant’s arguments, see page 6, filed December 21, 2020, with respect to the rejection of claims 1 – 18 under 35 USC 112(b) have been fully considered and are persuasive in view of the cancellation of claim 3, amendment to the clams and arguments presented.  The rejection of claims 1 – 18 under 35 USC 112(b) has been withdrawn. 
Applicant’s arguments, see pages 7 – 81, filed December 21, 2020, with respect to the rejection of claims 12, 15, 16 and 17 under 35 USC 102(a)(1) have been fully considered and are persuasive in view of the amendment to the clams and arguments presented.  The rejection of claims 12, 15, 16 and 17 under 35 USC 102(a)(1)  has been withdrawn. 
Applicant’s arguments, see pages 8 - 9, filed December 21, 2020, with respect to the rejection of claims 1 – 11, 13, 14 and 17 under 35 USC 103 have been fully considered and are persuasive in view of the cancellation of claim 3, amendment to the clams and arguments presented.  The rejection of claims 1 – 11, 13, 14 and 17 under 35 USC 103 has been withdrawn. 
Allowable Subject Matter
Claims 1, 2 and 4 – 19 are allowed.
The following is an examiner’s statement of reasons for allowance: the Examiner has considered the amendment filed by the Applicant on December 21, 2020 and the arguments therein.  Applicant’s arguments were found persuasive; as such, the Examiner has withdrawn the rejections made in the previous Office Action.  Further, Examiner has considered the cited references and conducted a thorough search of the appropriate data bases for the claimed subject matter and did not discover any reference which would anticipate that claimed subject matter or would form the basis for concluding that the claimed subject matter would have been obvious..
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Art Made of Record
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. U.S. 2010/0152478 (Kiviranta) and U.S. U.S. 2015/021093 (Malyala et al.).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YATE K. CUTLIFF whose telephone number is (571)272-9067.  The examiner can normally be reached on Monday-Friday (8:30 - 5:30).

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brandon Fetterolf can be reached on (571) 272 - 2919.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/YATE' K CUTLIFF/Primary Examiner, Art Unit 1622